PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                       No. 15-3569
                       ___________

       IN RE: DR. LAKSHMI ARUNACHALAM,
                                Petitioner
       ____________________________________

        On a Petition for Writ of Mandamus from the
  United States District Court for the District of Delaware
(Related to D. Del. Civ. Nos. 1-12-cv-00355, 1-13-cv-01812,
     1-14-cv-00091, 1-14-cv-00373 & 1-14-cv-00495)
       District Judge: Honorable Richard J. Andrews
        ____________________________________

      Submitted Pursuant to Rule 21, Fed. R. App. P.
                  December 10, 2015

       Before: FISHER, JORDAN and VANASKIE,
                    Circuit Judges

        (Opinion and Order filed: January 28, 2016)

Lakshmi Arunachalam
222 Stanford Avenue
Menlo Park, CA 94025

            Petitioner Pro Se
Joseph M. Beauchamp, Esq.
Jones Day
717 Texas, Suite 3300
Houston, TX 77002

Tharan G. Lanier, Esq.
Jones Day
1755 Embaracdero Road
East Palo Alto, CA 94303

      Counsel for Respondent, Citizens Financial Group, Inc.



                         _________

         OPINION AND ORDER OF THE COURT
                    _________


PER CURIAM

        Dr. Lakshmi Arunachalam has filed a petition for a
writ of mandamus seeking an order requiring the
disqualification of a District Judge. We conclude that we lack
jurisdiction over the petition and will direct the Clerk to
transfer it to the United States Court of Appeals for the
Federal Circuit.

       Arunachalam is a plaintiff in a number of related
patent infringement actions that are or were pending in the
United States District Court for the District of Delaware. Her
complaints invoke the District Court’s jurisdiction under 28



                              2
U.S.C. § 1338(a) and are premised solely on alleged patent
infringement. Thus, any appeal from the final decisions in
these actions must be taken to the Federal Circuit, which has
exclusive jurisdiction over appeals in patent infringement
actions. See 28 U.S.C. § 1295(a)(1); Christianson v. Colt
Indus. Operating Corp., 486 U.S. 800, 808-09 (1988).
Indeed, Arunachalam already has taken one such appeal to
the Federal Circuit, which dismissed it as a sanction
following briefing. See Pi-Net Int’l, Inc. v. JPMorgan Chase
& Co., 600 F. App’x 774, 775 (Fed. Cir. 2015), cert. denied,
No. 15-691 (U.S. Jan. 11, 2016).1

       In the actions at issue here, Arunachalam filed motions
to disqualify the District Judge on the basis of the District
Judge’s ownership of mutual funds that have holdings in
certain of the defendant corporations. The District Judge
denied the motions by issuing the same memorandum and
order in each action on March 28, 2015. Arunachalam now
challenges that ruling by seeking a writ of mandamus from
this Court ordering the District Judge’s disqualification.

       A District Judge’s denial of a disqualification is
properly reviewable by mandamus, at least when
disqualification is sought under 28 U.S.C. § 455. See In re
Kensington Int’l Ltd., 353 F.3d 211, 219 & n.7 (3d Cir.
2003); In re Sch. Asbestos Litig., 977 F.2d 764, 776-77 (3d
Cir. 1992). Our authority to issue writs of mandamus,

1
  The District Court actions presently at issue are D. Del. Civ.
Nos. 1-12-cv-00355, 1-13-cv-01812, 1-14-cv-00091, and 1-
14-cv-00373. Arunachalam notes that she is not seeking
relief in D. Del. Civ. No. 1-14-cv-00495 because that action
has been dismissed with prejudice by stipulation of the
parties.



                               3
however, extends only to situations in which doing so would
be “in aid of” our jurisdiction. 28 U.S.C. § 1651(a). “Before
entertaining [an] application [for mandamus], then, we must
identify a jurisdiction that the issuance of the writ might
assist.” United States v. Christian, 660 F.2d 892, 894 (3d Cir.
1981). As explained above, the Federal Circuit has exclusive
jurisdiction over any appeals that might be taken from the
final decisions in these actions. Thus, it does not appear that
the actions “may at some future time come within th[is]
court’s appellate jurisdiction.” Id. Because we lack appellate
jurisdiction over these actions, we have no jurisdiction that
issuance of the writ can be said to assist.

        For this reason, the only Courts of Appeals to have
addressed the issue have concluded that they lack jurisdiction
to issue writs of mandamus in patent infringement actions
over which the Federal Circuit has exclusive appellate
jurisdiction. See Lights of Am., Inc. v. U.S. Dist. Ct., 130
F.3d 1369, 1370-71 (9th Cir. 1997) (per curiam); In re BBC
Int’l, Ltd., 99 F.3d 811, 813 (7th Cir. 1996). Those courts
concluded that, when the Federal Circuit has exclusive
appellate jurisdiction, the Federal Circuit has exclusive
mandamus jurisdiction as well. See Lights of Am., 130 F.3d
at 1371; In re BBC Int’l, Ltd., 99 F.3d at 813. The Federal
Circuit agrees that it has exclusive mandamus jurisdiction in
patent infringement actions, see In re Princo Corp., 478 F.3d
1345, 1351 (Fed. Cir. 2007), and it regularly exercises that
jurisdiction to entertain disqualification-based mandamus
petitions like the one that Arunachalam filed here, see, e.g., In
re Beyond Innovation Tech. Co., 166 F. App’x 490, 491-92
(Fed. Cir. 2006). Decisions by other courts in analogous




                               4
contexts are in accord.2 We agree with these decisions and
conclude that, when the Federal Circuit has exclusive
appellate jurisdiction over a patent infringement action, it has
exclusive jurisdiction over mandamus petitions arising from
that action as well.

       Arunachalam argues that we have jurisdiction over her
petition pursuant to the residual jurisdictional statute, which
provides in relevant part that, “[e]xcept as provided in
section[] . . . 1295 of this title, appeals from reviewable
decisions of the district . . . courts shall be taken . . . to the
court of appeals for the circuit embracing the district[.]” 28
U.S.C. § 1294(1). She further argues that our jurisdiction
under this statute is established by Medtronic AVE, Inc. v.
Advanced Cardiovascular Systems, Inc., 247 F.3d 44 (3d Cir.
2001).


2
  See, e.g., In re Russell, 155 F.3d 1012, 1013 (8th Cir. 1998)
(dismissing mandamus petition addressed to the United States
Court of Veterans Appeals because that court is under the
exclusive appellate jurisdiction of the Federal Circuit); In re
McBryde, 117 F.3d 208, 219-20 (5th Cir. 1997) (holding that
28 U.S.C. § 1651(a) does not authorize the court “to issue a
preemptory writ regarding a case over which it would never
have appellate jurisdiction”); In re Rios, 863 F.2d 202, 204
(2d Cir. 1988) (rejecting argument that “a court of appeals
may issue mandamus to a district court located beyond the
scope of its appellate jurisdiction”); In re Stone, 569 F.2d
156, 157 (D.C. Cir. 1978) (per curiam) (holding that court
lacked jurisdiction to issue writ of mandamus to the Tax
Court when an appeal therefrom would go to a different
circuit).




                                5
        Arunachalam’s reliance on these authorities is
misplaced. In the first place, the residual jurisdictional statute
applies by its terms only to “appeals,” and a mandamus
proceeding is not an “appeal.” See Madden v. Myers, 102
F.3d 74, 77 (3d Cir. 1996).               We could construe
Arunachalam’s mandamus petition as a notice of appeal if
appropriate, but there is no reason to do so because construing
it as a notice of appeal would merely subject it to dismissal
for other reasons as noted in the margin.3

        Medtronic AVE is inapposite as well. In that case, we
concluded that we had appellate jurisdiction to review an
interlocutory but immediately appealable order denying a stay
of a patent infringement action pending arbitration. See
Medtronic AVE, 247 F.3d at 52-53. We acknowledged that,
under 28 U.S.C. § 1295(a), the Federal Circuit would have
exclusive appellate jurisdiction over any appeal from the final
decision in that patent infringement action. See id. at 51-52.
We reasoned, however, that the Federal Circuit’s appellate
jurisdiction under § 1295(a) extends only to “final decisions”
and that the order denying a stay pending arbitration was not
a “final decision.” Id. at 52. Thus, we concluded that the
Federal Circuit did not have appellate jurisdiction over that


3
  A District Judge’s denial of a motion for disqualification,
though sometimes reviewable by mandamus, is not an
immediately appealable order. See In re Kensington Int’l
Ltd., 353 F.3d at 219 n.7; In re Sch. Asbestos Litig., 977 F.2d
at 776. Arunachalam’s mandamus petition also would be
untimely if construed as a notice of appeal because the
District Court denied reconsideration of its disqualification
ruling on April 1, 2015, and Arunachalam filed her petition
on October 23, 2015. See Fed. R. App. P. 4(a)(1)(A).



                                6
order and that we had such jurisdiction pursuant to the
residual jurisdictional statute. See id. at 52-53. In doing so,
we distinguished the decision in the mandamus context in In
re BBC International cited above. As we explained, “our
methodology [in the appellate context] is different as we are
deciding the case on the basis of what court has jurisdiction
now. Thus, our analysis in no way is confined by a provision
such as that in section 1651(a) that a court may issue writs ‘in
aid’ of its jurisdiction.” Id. at 53.

       In the mandamus context, by contrast, our analysis is
indeed confined by that very provision. Because we may
issue writs of mandamus only “in aid of” our jurisdiction, and
because we will not possess appellate jurisdiction over the
final orders in these patent infringement actions, we do not
have jurisdiction over Arunachalam’s mandamus petition.
Such jurisdiction lies exclusively with the Federal Circuit.

      For these reasons, it is hereby O R D E R E D that the
Clerk transfer the mandamus petition to the United States
Court of Appeals for the Federal Circuit. See 28 U.S.C. §
1631. We express no opinion on the merits of the petition.
Our disposition terminates this proceeding in this Court.




                                           A True Copy :



                                                  Marcia M . Waldron, Clerk




                               7